DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
Claims 1 and 8 have been amended. Claims 2-5, 7, 9-12 and 14-25 are as previously presented. Claims 6 and 13 have been canceled. Claims 1-5, 7-12 and 14-15 are now currently examined.
Status of Objections and Rejections 
The rejection as set forth within the previous office action has been modified as necessitated by applicants amendments. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kemmer (US 2019/0372133), and further in view of Planque (US 2015/0333342), Ishioka (US 2003/0038279) and Terada (US 2007/0111079).
As to claim 1, Kemmer discloses a fuel cell (figure 1 #5, [0036] and discussed throughout) comparing an electrode assembly (figure 1 #10, [0036] and discussed throughout); an interconnect in communication with the electrode assembly (figure 1 #40 or #50 or #60, [0038] and discussed throughout) wherein the interconnect has a porosity gradient (figures 4 and 5, [0017], [0018], [0054], [0055] and discussed throughout). Kemmer is silent to wherein the fuel cell is a solid oxide fuel cell and, the interconnect comprises a carbon matrix composite and a coating that makes the matric impermeable. 
Planque discloses a solid oxide fuel cell ([0001], [0020] and discussed throughout) with an interconnect ([0021], figure 2 and discussed throughout). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the solid oxide fuel cell from Planque as the fuel cell within Zhamu as a mere combing prior art elements according to known methods to yield predictable results or a mere simple substitution of one known element for another to obtain predictable results (see MPEP 2143).
Ishioka discloses an interconnector for a fuel cell (fuel cell separator, [0005], discussed throughout) wherein the interconnector comprises a carbon matrix composite ([0006]-[0013] and discussed throughout, show that the material is a carbon matrix composite). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the materials from the interconnector from Ishioka within Kemmer because the electroconductive resin has good mobility, chemical stability ([0022], Ishioka) and stable power generation capacity ([0053], Ishioka).
Terada discloses a separator (interconnect) for a fuel cell (figure 1 #101, [0029], [0013] and discussed throughout) wherein the separator has a coating that makes the matrix impermeable (figure 1 #107 and 108, [0031] and discussed throughout). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to incorporate the coating layers (figure 1 #107 and 108) from Terada within Kemmer as the coating layers extends the cooling path, prevents current leaks, insures insulation ([0031] and discussed throughout, Terada). 
As to claim 2, modified Kemmer discloses wherein, the carbon matrix composite comprises carbon fibers, metal fibers, ceramic fibers or a combination thereof ([0009]-[0012] and discussed throughout, Ishioka).
As to claim 3, modified Kemmer discloses wherein, the carbon matrix composite further comprises metal particles ([0010] and discussed throughout, Ishioka). 
As to claim 4, the carbon matrix composite comprises a fiber preform and a carbon matrix ([0006]-[0012] and discussed throughout, to further explain the carbon fibers would be considered the fiber preform and the resin and graphite would make the matrix, Ishioka). 
As to claim 5, modified Kemmer discloses wherein, the carbon matrix composite comprises discontinuous carbon fibers dispersed within the carbon matrix ([0024], given that the carbon fibers are mixed the carbon fibers would be discontinuous, Ishioka). However, should it be considered that the carbon fibers are not discontinues it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the carbon fibers be discontinues given a finite number of options i.e. continues or discontinuous (see MPEP 2143 I). 
As to claim 8, Kemmer discloses an interconnect (figure 1 #40 or #50 or #60, [0038] and discussed throughout) for a fuel cell (figure 1 #5, [0036]) having a porosity gradient (figures 4 and 5, [0017], [0018], [0054], [0055] and discussed throughout). Kemmer is silent to wherein the fuel cell is a solid oxide fuel cell, the interconnect comprises a carbon matrix composite, and a coating that makes the matrix impermeable. 
Planque discloses a solid oxide fuel cell ([0001], [0020] and discussed throughout) with an interconnect ([0021], figure 2, and discussed throughout). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the solid oxide fuel cell from Planque as the fuel cell within Zhamu as a mere combing prior art elements according to known methods to yield predictable results or a mere simple substitution of one known element for another to obtain predictable results (see MPEP 2143).
Ishioka discloses an interconnector for a fuel cell (fuel cell separator, [0005], discussed throughout) wherein the interconnector comprises a carbon matrix composite ([0006]-[0013] and discussed throughout, show that the material is a carbon matrix composite). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the materials from the interconnector from Ishioka within Kemmer because the electroconductive resin has good mobility, chemical stability ([0022], Ishioka) and stable power generation capacity ([0053], Ishioka).
Terada discloses a separator (interconnect) for a fuel cell (figure 1 #101, [0029], [0013] and discussed throughout) wherein the separator has a coating that makes the matrix impermeable (figure 1 #107 and 108, [0031] and discussed throughout). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to incorporate the coating layers (figure 1 #107 and 108) from Terada within Kemmer as the coating layers extends the cooling path, prevents current leaks, insures insulation ([0031] and discussed throughout, Terada). 
As to claim 9, modified Kemmer discloses wherein, the carbon matrix composite comprises carbon fibers, metal fibers, ceramic fibers or a combination thereof ([0009]-[0012] and discussed throughout, Ishioka). 
As to claim 10, modified Kemmer discloses wherein, the carbon matrix composite further comprises metal particles ([0010] and discussed throughout, Ishioka). 
As to claim 11, modified Kemmer discloses wherein, the carbon matrix composite comprises a fiber preform and a carob matrix ([0006]-[0012] and discussed throughout, to further explain the carbon fibers would be considered the fiber preform and the resin and graphite would make the matrix, Ishioka). 
As to claim 12, modified Kemmer discloses wherein, the carbon matrix composite comprises discontinuous carbon fibers dispersed within the carbon matrix ([0024], given that the carbon fibers are mixed the carbon fibers would be discontinuous, Ishioka). However, should it be considered that the carbon fibers are not discontinues it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the carbon fibers be discontinues given a finite number of options i.e. continues or discontinuous (see MPEP 2143 I). 
As to claim 14, modified Kemmer does not specifically state wherein,  the carbon matrix composite is thermo-mechanically stable at temperatures of greater than 400 degrees Celsius for greater than 100 hours. However, modified Kemmer discloses the same structure as the instant claimed invention (see claims above) and thus would exhibited the same properties (see MPEP 2112.01 and 2112.02).
As to claim 15, modified Kemmer discloses wherein, the carbon matrix composite has an electrical resistivity less than or equal to 0.1 milliohms-cm at 20 degrees Celsius ([0016], [0024], [0025] and discussed throughout, Ishioka, also see MPEP 2144.05).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over modified Kemmer as applied to claim 1 above, and further in view of Zhamu (US 2008/0277628).
As to claim 7, modified Kemmer is silent to wherein, the carbon matrix composite has a density less than or equal to 3.4 grams per cubic centimeter. Zhamu discloses a fuel cell flow field plate (abstract) wherein it is known within the art to have a density of 0.2 to 2 pounds per cubic foot. It would have been obvious to use the known density of flow plate materials from Zhamu within modified Kemmer as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12 and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/225,590 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because there is slight difference in wording and the differences are obvious as seen with the prior art above i.e. the material.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments, see Applicants arguments, filed 9/9/2022, with respect to the rejections of claims 1-5, 7-12 and 14-15 under Zhamu (US 2008/0277628) and Kemmer (US 2019/0372133)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection are made in view of modified Kemmer please see rejection above for further details. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,652,502 and US 2007/0224476 in regards to the coating on the edge of the interconnect within the art of fuel cells.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724